DETAILED ACTION
Claims 1, 2, 4-8 and 10 are pending and have been examined.
Claims 3 and 9 are canceled.
New claims are not presented.
Examiner has change on this application.
Applicant’s prior-art arguments are respectfully found to be unpersuasive. Accordingly, this Office action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/8/2021, with respect to the rejection of Claims 1, 2, 4-8 and 10 under 35 U.S.C. 103 have been fully considered but are not persuasive.  The rejection of Claims 1, 2, 4-8 and 10 under 35 U.S.C. 103 has been maintained. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
All of Applicant’s arguments alleging that a specific reference does not teach a specific limitation, when the previous Examiner used a different reference to teach said specific limitation, are unpersuasive because the arguments are directed to a reference that was not used to teach the specific limitation.
As to the argument alleging Lee does not disclose “managing an allocation request to allocate a computing resource in a cloud computing system, said request being sent by a terminal of a user, the cloud computing system comprising at least two data centers connected to one another via a communication network, said management method being implemented by an access device allowing the terminal of the user to access said communication network”, {emphasis by Applicant on page 7} Applicant acknowledges on page 6 of the arguments that the apparatus for managing distributed clouds that implements the management method managing an allocation request is 1100 in Lee’s Figure 1. Examiner Solomon cited ¶ [0023], which clearly recites in part: “ The apparatus for managing distributed clouds 1100 may provide multi-tenancy services (for example, networking, computing and the like) using resources in at least one micro-data center 1200 in response to a cloud service request of a user (or an operator). Communications between micro-data centers through Internet or leased line may be provided by various legacy methods, for example Virtual Private Network (VPN).” {emphasis added by Examiner} Therefore, element 1100 would teach the claimed access device. However, the claim does not necessarily require, as written, the access device to internally include the terminal used by the user for access to management. Instead, the claim merely requires the access device to allow the user’s device access, via the communication network, to the access device itself. Therefore, a user’s device may be remote from the claimed access device, as long as the access device allows network connection from the user device to the access device. ¶ [0023] in Lee appears to teach that the apparatus for managing distributed clouds 1100 is connected to a plurality of Micro-data centers 1200 via Internet or VPNs; and that the user requests are sent from one or more of the plurality of Micro-data centers 1200. These are cloud service requests, by users, sent to the apparatus for managing distributed clouds 1100. This reads on the argued claim as written.
As to the argument alleging Alvarez Callau does not teach “a following data center in the routing path”, Examiner Keehn finds that retransmitting an allocation request to another data center in response to the computing resource being not available in the first data center (which Applicant acknowledges on page 8 of the arguments), must necessarily mean that routing the request to the second data center follows first trying the first data center. Even if viewed in a geographical sense, as argued, the fact that the allocation request is routed first to the first data center, then the second data center when the first is not available teaches “a following data center in the routing path.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Since the claims have not changed and the arguments are found to be unpersuasive, Examiner Keehn incorporates Examiner Solomon’s 35 U.S.C. 103 ground of rejection and claim citations contained in the Office action mailed 8/9/2021.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.




Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/           Primary Examiner, Art Unit 2456